REINHARD, Judge.
Movant appeals from the denial of his Rule 27.26 motion without an evidentiary hearing.
On November 3, 1980, movant pleaded guilty to the offense of sale of a schedule II controlled substance, a violation of § 195.-020, RSMo. 1978. Thereafter, he was sentenced to a term of seven years with the Department of Corrections.
Movant filed a 27.26 motion alleging that he was denied adequate representation. The trial court filed findings of fact and conclusions of law, determined that movant was not entitled to an evidentiary hearing and dismissed his petition. We have carefully reviewed the record and conclude that findings of fact, conclusions of law and judgment of the trial court are not clearly erroneous. No error of law appears. We have determined that an opinion would have no precedential value and the court’s order is affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and CRIST, J., concur.